Exhibit 10.1

 

INVENTORY PURCHASE AGREEMENT

 

This INVENTORY PURCHASE AGREEMENT (this "Agreement) is entered into this 13th
day of January, 2009, by and between INDUSTRIAL SERVICES OF AMERICA, INC., a
Florida corporation (the "Buyer"), VENTURE METALS, LLC, a Florida limited
liability company (the "Seller"), STEVE JONES, JEFF VALENTINE and CARLOS CORONA,
the members of Seller (collectively, the "Members").

 

PRELIMINARY STATEMENTS

 

The Seller desires to sell or otherwise transfer certain of its assets; and

 

The Buyer desires to purchase such assets.

 

In consideration of these preliminary statements and the mutual covenants,
representations, warranties and agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

ARTICLE I                  PURCHASE AND SALE OF ASSETS

 

SECTION 1.1               Transfer of Assets.

 

(a)                Upon the terms and subject to the conditions set forth in
this Agreement, at the Effective Time (as hereinafter defined) the Seller shall
transfer to the Buyer, free and clear of all claims, charges, liens, contracts,
rights, options, security interests, mortgages, encumbrances and restrictions
whatsoever (collectively, "Claims"), the inventory assets listed on Schedule
1.1(a) ("Transferred Assets").

 

(b)               The Seller shall transfer the Transferred Assets to the Buyer
pursuant to one or more Bills of Sale (the "Bill of Sale") in a form reasonably
acceptable to Buyer, and such other documents and instruments as the Buyer or
its counsel may reasonably request.

 

(c)                At any time and from time to time after the Closing Date, as
defined below, at the request of the Buyer and at Buyer's sole cost and expense,
the Seller shall execute and deliver such other instruments of sale, transfer,
conveyance, assignment and confirmation as may be reasonably requested in order
to more effectively transfer, convey and assign to the Buyer and to confirm the
Buyer's title to the Transferred Assets.

 

SECTION 1.2               Consideration for the Transferred Assets. 

 

(a)                In consideration for the transfer of the Transferred Assets,
upon the terms and subject to the conditions set forth in this Agreement, the
Buyer shall pay to Seller $8,846,794.00 for the Transferred Assets (the
"Purchase Price"). The Purchase Price shall be paid in cash or other form of
immediately available funds as follows:

 

(i)                 One hundred percent (100%) of the Purchase Price with
respect to any portion of the Transferred Assets which has been counted by the
Buyer on or before the Closing Date shall be paid to the Seller on the Closing
Date;

 

(ii)               Beginning on the first business day of the full calendar week
following the Closing Date and on the first business day of each calendar week
thereafter until the balance of the Purchase Price shall be paid in full, the
Buyer shall pay to Seller the applicable portion of the Purchase Price with
respect to any item Transferred Assets which inventory weight was verified by
Buyer during the previous calendar week (the "Weight Date"), provided, however,
that if the weight of the applicable Inventory Assets on the applicable Weight
Date is different than the weight set forth on Schedule 1.1(a)(i), the Purchase
Price will be adjusted accordingly.

 

ARTICLE II               REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

As an inducement to the Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Seller and Members, jointly and severally,
represent and warrant to the Buyer as follows:

 

SECTION 2.1               Organization and Qualification.  The Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Florida and duly qualified to do business as a
foreign limited liability company in the Commonwealth of Kentucky.

 

SECTION 2.2               Power and Authority. Seller (a) has the power and
authority to execute, deliver and perform this Agreement and the other
agreements, schedules, documents and instruments contemplated hereby to be
executed and delivered by it (collectively, the agreements, schedules, documents
and instruments contemplated by this Agreement shall constitute the "Documents")
and to consummate the transactions contemplated hereby and thereby, and (b) has
taken all necessary company action to authorize and approve the execution,
delivery and performance of this Agreement and the Documents to be executed and
delivered by it and the consummation of the transactions contemplated hereby and
thereby.  This Agreement has been duly and validly executed and delivered by
Seller, and the Documents to be executed and delivered by it, when executed,
will be duly and validly executed and delivered by Seller and, subject to due
execution and delivery by Buyer, do and will and constitute valid and binding
obligations of Seller, enforceable against Seller in accordance with their
terms.

 

SECTION 2.3               Validity, Etc.  Neither the execution and delivery of
this Agreement or the Documents, the consummation of the transactions
contemplated hereby or thereby, nor the performance of this Agreement or the
other Documents and such other agreements in compliance with the terms and
conditions hereof and thereof by the Seller will (i) violate, conflict with or
result in any breach of any trust agreement, articles of organization, operating
agreement, judgment, decree, order, statute or regulation applicable to the
Seller, or (ii) result in the creation of any Claim upon the Transferred Assets.
 No registration or filing with, or consent or approval of or other action by
any federal, state or other governmental agency or instrumentality is or will be
necessary for the valid execution, delivery and performance by Seller of this
Agreement.

 

SECTION 2.4               Compliance with Law; Licenses and Permits. Seller is
in full compliance with all laws, ordinances, legal requirements, rules,
regulations and orders (collectively, "Legal Requirements") applicable to it,
its operations, properties, assets, products and services.  Seller has not
received any notice or other communication (whether oral or written) from any
governmental body or any other Person regarding (i) any actual, alleged,
possible or potential violation of, or failure to comply with any Legal
Requirement, or (ii) any actual, alleged, possible or potential obligation on
the part of Seller to undertake, or to bear all or any portion of the cost of,
any remedial action of any nature.  Seller possesses all franchises, permits,
licenses, certificates and consents required from any governmental or regulatory
authority in order for Seller to carry on its business as currently conducted
and to own and operate its properties and assets as now owned and operated.

 

SECTION 2.5               Financial Statements and Absence of Undisclosed
Liabilities. 

 

(a)                Attached hereto as Schedule 2.5 are, the audited balance
sheet of Seller (the "Balance Sheet") as at December 31, 2007 (the "Balance
Sheet Date") and the related audited income statement for the fiscal year then
ended.  All such financial statements (the "Financial Statements") were prepared
from the books and records of Seller in accordance with generally accepted
accounting principles, consistently applied ("GAAP").  The Financial Statements
fairly present the financial position and results of operations, changes in
members' equity and cash flows of Seller as of the respective dates of and for
the periods referred to in such Financial Statements all in accordance with
GAAP.

 

(b)               Seller has no liabilities or obligations of any nature whether
absolute, accrued, contingent or otherwise in relation to the Transferred Assets
and there is no basis for the assertion against Buyer of any liability or
obligation of Seller.

 

SECTION 2.6               Assets. Seller has good and marketable title to all of
the Transferred Assets, free and clear of all Claims.  All Transferred Assets
consist of items which are good and merchantable within normal trade practice,
and are of a quality and quantity presently usable or salable in the ordinary
course of business consistent with past practice.  All Transferred Assets were
purchased in the ordinary course of business at a cost not exceeding market
prices prevailing at the time of purchase. 

 

SECTION 2.7               Insurance. Seller is, and will be through the Closing,
insured with insurers in respect of its properties, assets and businesses,
including all Transferred Assets.  All insurance policies held by Seller are (i)
valid, outstanding and enforceable, (ii) are issued by an insurer that is
financially sound and reputable; and (iii) taken together, provide adequate
insurance coverage of the Transferred Assets for all risks normally insured
against by a person carrying on the same business or businesses as Seller in the
same location.  Such insurance shall remain in full force and effect with
respect to all events occurring prior to the Effective Time.  Seller (i) has not
failed to give any notice or present any claim under any such policy or binder
in due and timely fashion, (ii) has not received notice of cancellation or
non-renewal of any such policy or binder, (iii) is not aware of any threatened
or proposed cancellation or non-renewal of any such policy or binder, and (iv)
has not received notice of any insurance premium which will be materially
increased in the future.  There are no outstanding claims under any such policy
which have gone unpaid for more than 45 days, or as to which the insurer has
disclaimed liability. 

 

SECTION 2.8               Taxes.  All state and local property tax returns and
tax reports required to be filed by the Seller on or before the Closing have
been or will be timely filed with the appropriate governmental agencies in all
jurisdictions in which such returns and reports are required to be filed and all
amounts shown as owing thereon have been paid.  There are no Claims on any of
the Transferred Assets that arose in connection with any failure (or alleged
failure) to pay any tax, and there is no basis for assertion of any claims
attributable to taxes, which, if adversely determined, would result in any such
Claim.

 

SECTION 2.9               Litigation.  There is no (i) action, suit, claim,
proceeding or investigation pending or threatened against or affecting the
Seller (whether or not such Seller is a party or prospective party thereto), at
law or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (ii) arbitration proceeding pending relating to the Seller
or (iii) governmental inquiry pending or threatened against or involving
Seller's business.

 

SECTION 2.10           Environmental Matters.  Seller has at all times been in
full compliance with, and has not been and is not in violation of or liable
under any environmental law. There are no past, present, or future events,
conditions, circumstances, activities, practices, incidents, actions, or plans
of Seller or Seller's predecessors which may interfere with or prevent continued
compliance with environmental laws.  Seller has previously provided Buyer with
true, accurate and complete copies of all reports or investigations conducted by
or on behalf of Seller or any of the Members with respect to environmental
conditions at any real property owned or used by the Seller in connection with
its business.

 

SECTION 2.11           Broker's or Finder's Fee.  No agent, broker, person or
firm acting on behalf of Seller is, or will be, entitled to any commission or
broker's or finder's fees from Seller, or from any person controlling,
controlled by or under common control with Seller, in connection with any of the
transactions contemplated herein.

 

SECTION 2.12           Disclosure.  No representation or warranty or other
statement made by Seller in this Agreement (including the schedules hereto)
contains any untrue statement of material fact or omits to state a material fact
required to be stated herein or therein or necessary to make the statements
contained herein or therein not misleading.  No notice given by Seller in this
Agreement (including the schedules hereto) will contain any untrue statement or
omit to state a material fact necessary to make the statements in such notice
not misleading.

 

ARTICLE III            REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated hereby, the Buyer represents and warrants to the
Seller as follows:

 

SECTION 3.1               Organization.  The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of Florida and
is duly qualified to transact business as a foreign corporation in each
jurisdiction where the nature of Buyer's business would require it to so
qualify.

 

SECTION 3.2               Power and Authority.  The Buyer has the power and
authority to execute, deliver and perform this Agreement and the other
Documents.  The execution, delivery and performance of the Documents
contemplated hereby and the consummation of the transactions contemplated hereby
and thereby have been duly authorized and approved by all necessary corporate
action of the Buyer.  The Documents to be executed and delivered by the Buyer
have been duly executed and delivered by, and constitute the legal, valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
their terms.

 

SECTION 3.3               Validity, Etc.  Neither the execution and delivery by
the Buyer of this Agreement and the other Documents, the consummation by the
Buyer of the transactions contemplated hereby or thereby, nor the performance by
the Buyer of this Agreement and such other agreements in compliance with the
terms and conditions hereof and thereof will (i) violate, conflict with or
result in any breach of any trust agreement, articles of incorporation, bylaws,
judgment, decree, order, statute or regulation applicable to the Buyer, (ii)
violate, conflict with or result in a breach of or default (or give rise to any
right of termination, cancellation or acceleration) under any law, rule or
regulation or any judgment, decree, order, governmental permit, license or order
or any of the terms, conditions or provisions of any mortgage, indenture, note,
license, agreement or other instrument to which the Buyer is a party, or (iii)
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Buyer, except for any such conflict, violations, breaches,
defaults, terminations, cancellations or encumbrances which would not,
individually or in the aggregate, have a material adverse effect on the Buyer's
ability to pay the Purchase Price.

 

SECTION 3.4               Broker's or Finder's Fee.  No agent, broker, person or
firm acting on behalf of Buyer is, or will be, entitled to any commission or
broker's or finder's fees from Buyer, or from any person controlling, controlled
by or under common control with Buyer, in connection with any of the
transactions contemplated herein.

 

ARTICLE IV            THE CLOSING

SECTION 4.1               Time and Place of Closing.  Upon the terms and subject
to the satisfaction or waiver of the conditions contained in this Agreement, the
closing of the transactions contemplated by this Agreement (the "Closing") shall
take place at the offices of Buyer, main conference room, Building #1, 7100
Grade Lane, Louisville, Kentucky 40213 on the date hereof (the "Closing Date"). 
The transactions contemplated by this Agreement shall be effective as of the
close of business (the "Effective Time") on Closing Date.

 

SECTION 4.2               Deliveries by Seller.  At or prior to the Closing,
Seller will deliver or cause to be delivered to Buyer the following:

 

(a)                The Bill of Sale required by Section 1.1;

 

(b)               A certificate of Seller's Secretary or other equivalent
officer, attaching and certifying as true, correct and complete, the following:
(i) Articles of Organization of Seller and all amendments thereto; (ii)
operating agreement of Seller and all amendments thereto; (iii) authorizing
resolutions by the Seller's members and managers adopting and approving this
Agreement and the transactions contemplated hereby.

 

SECTION 4.3               Deliveries by Buyer. At Closing, Buyer shall deliver
to Seller the portion of the Purchase Price payable on such date as provided for
in Section 1.2.

 

ARTICLE V               INDEMNIFICATION

 

SECTION 5.1               Survival.  All representations and warranties in this
Agreement and the other Documents shall survive the Closing of the purchase of
the Transferred Assets contemplated hereby and any investigation at any time
made by or on behalf of any party.

 

SECTION 5.2               Indemnification by the Seller.  Subject to the terms
herein, the Seller and Members shall, jointly and severally, indemnify, defend,
and hold the Buyer and the respective officers, directors, and employees of the
Buyer, and their successors and assigns (the "Buyer's Indemnitees") harmless
from, against and with respect to any claim, liability, obligation, loss,
damage, assessment, judgment, cost or expense of any kind or character,
including reasonable attorneys' fees (the "Damages"), arising out of or in any
manner incident, relating or attributable to:

 

(a)                Any inaccuracy in any representation or breach of any
warranty of the Seller contained in this Agreement or the Documents;

 

(b)               Any and all liabilities or obligations of Seller arising out
of or incidental to the ownership or operation of the Transferred Assets prior
to the Effective Date.

 

(c)                Any failure by the Seller to perform or observe, or to have
performed or observed, in full, any covenant, agreement or condition to be
performed or observed by it under this Agreement or the Documents;

 

(d)               Any brokerage or finder's fees or commissions or similar
payments based upon any agreement or understanding made, or alleged to have been
made, by any person with Seller in connection with any of the transactions
contemplated by this Agreement; and

 

(e)                Any liabilities of Seller relating to, or arising out of, the
operation of Transferred Assets before the Effective Time.

 

SECTION 5.3               Notice to the Seller, Etc.  If any of the matters as
to which the Buyer's Indemnitees are entitled to receive indemnification under
Section 5.2 should entail litigation with or claims asserted by parties other
than the Seller, the Seller shall be given prompt notice thereof and shall have
the right, at its expense, to control such claim or litigation upon prompt
notice to the Buyer of its election to do so.  To the extent requested by the
Seller, the Buyer, at its expense, shall cooperate with and assist the Seller,
in connection with such claim or litigation.  The Buyer shall have the right to
appoint, at its expense, single counsel to consult with and remain advised by
the Seller in connection with such claim or litigation.  The Seller shall have
final authority to determine all matters in connection with such claim or
litigation; provided, however, that the Seller shall not settle any third party
claim without the consent of the Buyer, which shall not be unreasonably denied
or delayed.

 

SECTION 5.4               Indemnification by the Buyer.  The Buyer shall
indemnify, defend, and hold the Seller and its successors and assigns (the
"Seller's Indemnitees") harmless from, against and with respect to any claim,
liability, obligation, loss, damage, assessment, judgment, cost or expense of
any kind or character, including reasonable attorneys' fees arising out of or in
any manner incident, relating or attributable to:

 

(a)                Any inaccuracy in any representation or breach of warranty of
the Buyer contained in this Agreement;

 

(b)               Any failure by the Buyer to perform or observe, or to have
performed or observed, in full, any covenant, agreement or condition to be
performed or observed by it under any of the Documents;

 

(c)                Any brokerage or finder's fees or commissions or similar
payments based upon any agreement or understanding made, or alleged to have been
made, by any person with Buyer in connection with any of the transactions
contemplated by this Agreement; and

 

(d)               Liabilities or obligations of, or claims against, the Seller
(whether absolute, accrued, contingent or otherwise) relating to, or arising out
of, the operation of the Transferred Assets after the Effective Time.

 

SECTION 5.5               Notice to the Buyer, Etc.  If any of the matters as to
which the Seller's Indemnitees are entitled to receive indemnification under
Section 5.4 should entail litigation with or claims asserted by parties other
than the Buyer, the Buyer shall be given prompt notice thereof and shall have
the right, at its expense, to control such claim or litigation upon prompt
notice to the Seller of its election to do so.  To the extent requested by the
Buyer, the Seller, at its expense, shall cooperate with and assist the Buyer, in
connection with such claim or litigation.  The Seller shall have the right to
appoint, at its expense, single counsel to consult with and remain advised by
the Buyer in connection with such claim or litigation.  The Buyer shall have
final authority to determine all matters in connection with such claim or
litigation; provided, however, that the Buyer shall not settle any third party
claim without the consent of the Seller, which shall not be unreasonably denied
or delayed.

 

SECTION 5.6               Offset.  Seller acknowledges and agrees that Buyer
shall be entitled to offset any indemnity claim under this Agreement against any
payment due to Seller under this Agreement at Buyer's sole option.

 

SECTION 5.7               Survival of Indemnification.  The obligations to
indemnify and hold harmless pursuant to this Article V shall survive the Closing
of the purchase of the Transferred Assets contemplated hereby, notwithstanding
any investigation at any time made by or on behalf of any party. 

 

ARTICLE VI            COVENANTS & AGREEMENTS

 

SECTION 6.1               Further Assurances.  Buyer and Seller shall cooperate
reasonably with each other and with their respective representatives in
connection with any steps required to be taken as part of their respective
obligations under this Agreement, and shall (a) furnish upon request to each
other such further information; (b) execute and deliver to each other such other
documents; (c) provide Buyer with any information and access to its books and
records as reasonalbly resquested by Buyer in connection with Buyer compliance
with its reporting requiements under the Securities Exchange Act of 1934, as
amended, and (d) do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement,
the other Documents and the transactions contemplated hereby and thereby.

 

SECTION 6.2               Use of Storage Facility.  Seller agrees to furnish to
Buyer the right to retain the use of that facility, located at 3409 Campground
Road, Louisville, Kentucky ("Facility"), for a period not to exceed two years,
to be used for the storage of the Transferred Assets as needed by Buyer. Buyer
shall pay Seller rent equal to $15,000.00 for each full calendar month it
occupies the Facility. Seller shall cause the owner of this real property to
execute and deliver any and all necessary documents to comply with the terms of
this section, including, without limitation the preparation and recording of a
memorandum of lease. 

 

SECTION 6.3               Employees of Seller.  Seller acknowledges and agrees
that Buyer may, but is not obligated to, employ some or all of Seller's
employees after the Closing Date.  All such employees will be subject to Buyer's
normal pre-employment screening practices and other terms and conditions of
employment including, but not limited to, the execution and delivery of a
non-competition agreement. 

 

ARTICLE VII         MISCELLANEOUS

 

SECTION 7.1               Notices.  All notices, requests, consents and other
communications hereunder shall be in writing, shall be addressed to the
receiving party's address set forth below or to such other address as a party
may designate by notice hereunder, and shall be either (i) delivered by hand,
(ii) sent by recognized overnight courier, (iii) made by telecopy, electronic
communication or facsimile transmission, or (iv) sent by registered or certified
mail, return receipt requested, postage prepaid.

 

If to the Buyer:

 

Industrial Services of America, Inc.

7100 Grade Lane

Louisville, Kentucky 40232

Fax No.: (502) 515-1700

Attention: Chief Financial Officer

 

If to the Seller:

 

Venture Metals, LLC

3409 Campground Road

Louisville, Kentucky 40211

Fax No.: (502) 776-0851

Attention: Steve Jones

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been given (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, (iii) if made by telecopy, electronic
communication or facsimile transmission, at the time that receipt thereof has
been acknowledged by electronic confirmation or otherwise, or (iv) if sent by
registered or certified mail, on the fifth business day following the day such
mailing is sent.  The address of any party herein may be changed at any time by
written notice to the parties as provided herein.

 

SECTION 7.2               Entire Agreement.  This Agreement and the Documents
embody the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings relating to the subject matter hereof.  No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in the other Documents shall affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.

 

SECTION 7.3               Modifications and Amendments.  The terms and
provisions of this Agreement may be modified or amended only by written
agreement executed by all parties hereto.

 

SECTION 7.4               Assignment/Binding Effect.  Neither this Agreement,
nor any right hereunder, may be assigned by any of the parties hereto without
the prior written consent of the other parties.  This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
heirs, personal representatives, successors and permitted assigns.

 

SECTION 7.5               Parties in Interest.  Nothing in this Agreement,
express or implied, is intended to confer upon any other person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.  Nothing
in this Agreement shall be construed to create any rights or obligations except
among the parties hereto, and no person or entity shall be regarded as a
third-party beneficiary of this Agreement.

 

SECTION 7.6               Governing Law.  This Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by the internal laws of the Commonwealth of Kentucky, without giving
effect to the conflict of law principles thereof.

 

SECTION 7.7               Severability.  In the event that any court of
competent jurisdiction shall finally determine that any provision, or any
portion thereof, contained in this Agreement shall be void or unenforceable in
any respect, then such provision shall be deemed limited to the extent that such
court determines it enforceable, and as so limited shall remain in full force
and effect.  In the event that such court shall determine any such provision, or
portion thereof, wholly unenforceable, the remaining provisions of this
Agreement shall nevertheless remain in full force and effect.

 

SECTION 7.8               Interpretation.  The parties hereto acknowledge and
agree that: (i) the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement, and (ii) the terms and provisions of this Agreement shall be
construed fairly as to all parties hereto and not in favor of or against any
party, regardless of which party was generally responsible for the preparation
of this Agreement.

 

SECTION 7.9               Headings and Captions.  The headings and captions of
the various subdivisions of this Agreement are for convenience of reference only
and shall in no way modify, or affect, or be considered in construing or
interpreting the meaning or construction of any of the terms or provisions
hereof.

 

SECTION 7.10           Reliance.  The parties hereto agree that, notwithstanding
any right of any party to this Agreement to investigate the affairs of any other
party to this Agreement, the party having such right to investigate shall have
the right to rely fully upon the representations and warranties of the other
party expressly contained herein.

 

SECTION 7.11           Expenses.  Each party shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) incurred in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

SECTION 7.12           Gender.  All pronouns and any variation thereof shall be
deemed to refer to the masculine, feminine, neuter, signal, or plural as the
identity of the person or entity or the context may require.

 

SECTION 7.13           Publicity.  Except by the mutual agreement between the
Seller and the Buyer, no party shall issue any press releases or otherwise make
any public statement with respect to the execution of, or the transactions
contemplated by, this Agreement except as may be required by law.

 

SECTION 7.14           Counterparts.  This Agreement may be executed in one or
more counterparts, and by different parties hereto on separate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[remainder of page intentionally blank, signature page follows]

 

--------------------------------------------------------------------------------

 

The Buyer and the Seller have each caused this Agreement to be executed by its
duly authorized officer all as of the day and year first above written.

 

 

"Buyer"

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

By: 

/s/ Brian Donaghy

 

 

 

 

Title:

President and COO

 

 

 

"Seller"

 

 

 

VENTURE METALS, LLC

 

 

 

By: 

/s/ Steve Jones

 

 

Steve Jones, Manager

 

 

 

 

By: 

/s/ Jeff Valentine

 

 

Jeff Valentine, Manager

 

 

 

 

 

 

 

"Members"

 

 

 

/s/ Steve Jones

 

STEVE JONES

 

 

 

/s/ Jeff Valentine

 

JEFF VALENTINE

 

 

 

/s/ Carlos Corona

 

CARLOS CORONA

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(a)

 

 

Omitted

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.5

 

 

Omitted

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 